                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

CHRISTOPHER LEE JOHNSON,                         §
               Plaintiff,                        §
                                                 §
vs.                                              §    Civil Action No. 6:19-02548-MGL-KFM
                                                 §
APPLE INC. and TIM COOK,                         §
                  Defendant.                     §
                                                 §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
           AND DISMISSING PLANTIFF’S COMPLAINT WITH PREJUDICE
              AND WITHOUT ISSUANCE AND SERVICE OF PROCESS

       Plaintiff Christopher Lee Johnson (Johnson), proceeding pro se, filed this action seeking

damages from Apple and Tim Cook. The matter is before the Court for review of the Report and

Recommendation (Report) of the United States Magistrate Judge suggesting Johnson’s Complaint

be dismissed with prejudice and without issuance and service of process. The Report was made

in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to the Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which a specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1). The Court need not conduct a de

novo review, however, “when a party makes general and conclusory objections that do not direct
the court to a specific error in the [Magistrate Judge’s] proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see Fed. R. Civ. P. 72(b).

       The Magistrate Judge filed the Report on September 18, 2019. Johnson filed his Objections

to the Report (Objections) on October 2, 2019. The Court has reviewed the objections but holds

them to be without merit. It will therefore enter judgment accordingly.

       Johnson’s rambling objections suffer from the same infirmity as Johnson’s complaint.

Johnson’s filing fails to present any specific objections to the Magistrate’s report, but rather

expands his delusional and incomprehensible narrative previously presented in his complaint.

Accordingly, the Court need not conduct a de novo review based upon these objections. See

Orpiano, 687 F.2d at 47.

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court overrules Johnson’s objections, adopts the Report, and incorporates it

herein. Therefore, it is the judgment of the Court Johnson’s amended complaint is DISMISSED

WITH PREJUDICE and without issuance and service of process.



       IT IS SO ORDERED.

       Signed this 30th day of October 2019 in Columbia, South Carolina.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE


                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.



                                                2
